Gavin, C. J.
The appellee recovered judgment for damages by-reason of appellant’s negligence in permitting a county bridge to become and remain 'out of repair.
At the time of the trial the decisions of the Supreme and Appellate Court held counties liable to respond in damages for such negligence and they were properly followed by the trial court.
In the case of Board, etc., v. Allman, 142 Ind. 573, the Supreme Court overruled the cases so holding and decided that counties were not required to answer in damages for negligence with reference to bridges. Following the authority of the Supreme Court we -must adjudge the complaint bad.
Judgment reversed.